 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
 9   DAVID LEVOYD REED,
                                                          Case No.: 2:19-cv-00172-APG-NJK
10             Plaintiff(s),
                                                                        ORDER
11   v.
                                                                  (Docket Nos. 12, 13)
12   JAMES DZURENDA, et al.,
13             Defendant(s).
14         Pending before the Court are Plaintiff’s motion for leave to file a motion for limited
15 discovery for purpose of early mediation and motion for extension of motion to compel limited
16 discovery. 1 Docket Nos. 12, 13. The Court has considered Plaintiff’s motions, Defendants’
17 responses, Plaintiff’s reply, and Plaintiff’s notice. Docket Nos. 12, 13, 17, 18, 19, 20. The
18 motions are properly resolved without a hearing. See Local Rule 78-1.
19         Plaintiff moves the Court to order Defendants to give Plaintiff a “roster of the Nevada
20 [Department] of Corrections transportation correctional officers for the dates of December 6,
21 2017, and December 7, 2017” and “[p]ictures of [the] employees [on the roster]” to “help identify
22 Defendant ‘C/O Nelson’ for proper service[.]” Docket No. 13 at 2. Defendants have since
23 identified that defendant as Ted Nelson and have filed a notice of acceptance of service on his
24 behalf for the purpose of settlement discussions. Docket No. 18 at 3; see also Docket No. 16.
25
26
27         1
            Both motions fail to contain points and authorities and Plaintiff fails, in his motion to
   compel, to certify that a proper meet and confer occurred. Nonetheless, the Court considers the
28 motions on their merits as requests for discovery to identify a named defendant.

                                                   1
 1         In reply, Plaintiff asks the Court, for the first time, to order Defendants to provide Plaintiff
 2 the above-mentioned roster and pictures to help “reveal the true identity of Defendant John Doe
 3 ‘K.’” Docket No. 19 at 3. This argument is procedurally improper because “[a] party is generally
 4 prohibited from raising new issues for the first time in its reply,” as the opposing party is not
 5 afforded an opportunity to respond. Santos v. Baca, 2015 WL 6956643, at *3 (D. Nev. Nov. 10,
 6 2015) (citations omitted).
 7         Accordingly, as the issue raised by Plaintiff no longer exists and discovery into that
 8 defendant’s identity is no longer necessary, the Court DENIES Plaintiff’s motions as moot.
 9 Docket Nos. 12, 13.
10         IT IS SO ORDERED.
11         Dated: February 6, 2020
12                                                                ______________________________
                                                                  Nancy J. Koppe
13                                                                United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
